DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered.

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Final office action filed on 5/27/2021 is acknowledged.  
3.	Claims 2, 3 and 14 have been cancelled.
4.	New claims 26 and 27 have been added.
5.	Claims 1, 4-13 and 15-27 are pending in this application.
6.	Claims 22-25 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 10, 11 and 20 remain withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  
7.	Applicant elected without traverse of Group 1 (claims 1-21) and elected without traverse of a recombinant polypeptide consisting of SEQ ID NO: 76 as species of recombinant polypeptide; a composition comprising water and a recombinant polypeptide consisting of SEQ ID NO: 76 as species of composition; and the treating result of an increase in viability of keratinocytes, fibroblasts, or both, of the subject after 
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a recombinant polypeptide produced in a microbial host cell, the recombinant polypeptide comprising an amino acid sequence having a truncation of from 50 amino acids to 800 amino acids relative to a full-length human type 21 alpha 1 collagen, and comprising the amino acid sequence according to SEQ ID NO: 76, wherein the recombinant polypeptide is monomeric and does not form a stable triple helix structure of natural collagen; and a composition comprising from 0.005% w/w to 30% w/w of such recombinant polypeptide.  A search was conducted on the elected species; a recombinant polypeptide consisting of SEQ ID NO: 76 as the elected species of recombinant polypeptide, and a composition comprising water and a recombinant polypeptide consisting of SEQ ID NO: 76 as the elected species of composition appear to be free of prior art.  A search was extended to the genus in claim 1; and prior art was found.  Claims 10, 11 and 20 remain withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  Claims 1, 4-9, 12, 13, 15-19, 21, 26 and 27 are examined on the merits in this office action. 

Declaration under 37 CFR 1.132
8.	A Declaration of Nikolay Ouzounov under 37 CFR 1.132 has been filed on 5/27/2021.  The Declaration is sufficient to overcome the rejection to claims 1, 2, 4-9, 

Terminal Disclaimer
9.	The terminal disclaimer filed on 5/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 16/144914 has been approved by the Office. 

Withdrawn Rejections
10.	Rejection to claims 1, 2, 4-9, 12, 13, 15-19 and 21 under 35 U.S.C. 101 is hereby withdrawn in view of Applicant’s persuasive arguments.
11.	Rejection to claims 1, 4-8, 12, 16-19 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Hayashida et al (US 2014/0309401 A1, cited and enclosed in the previous office action), and as evidenced by the Collagen, type XXI, alpha 1, isoform CRA_e [Homo sapiens] document (enclosed page 1-3, accessed 7/14/2020, from https://www.ncbi.nlm.nih.gov/protein/EAX04452.1?report=genbank&log$=protalign&blast_rank=1&RID=GVNGXK5R01R) and the Tris buffer document (enclosed pages 1-2, from http://cshprotocols.cshlp.org/content/2011/2/pdb.rec12394.full, accessed 11/16/2020) is hereby withdrawn in view of Applicant’s amendment to the claim. 
12.	Rejection to claims 1 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al (CN 1403479 A, machine translation used and enclosed, pages 1-69) is hereby withdrawn in view of Applicant’s amendment to the claim. 
13.	Rejection to claims 1, 4, 12, 17-19 and 21 under 35 U.S.C. 103 as being unpatentable over Gu et al (CN 1403479 A, machine translation used and enclosed, 
15.	Provisional rejection to claims 1, 2 and 4-9 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21, 23 and 26 of co-pending Application No. 16/839044 is hereby withdrawn in view of Applicant’s abandonment of co-pending Application No. 16/839044.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	(Revised due to Applicant’s amendment to the claim) Claims 1, 4, 12, 13, 17-19, 21, 26 and 27 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 6992172 B1, filed with IDS) in view of Chou et al (US 6903200 B1, filed with IDS).
The instant claims 1, 4, 12, 13, 17-19, 21, 26 and 27 are drawn to a recombinant polypeptide produced in a microbial host cell, the recombinant polypeptide comprising an amino acid sequence having a truncation of from 50 amino acids to 800 amino acids relative to a full-length human type 21 alpha 1 collagen, and comprising the amino acid sequence according to SEQ ID NO: 76, wherein the recombinant polypeptide is monomeric and does not form a stable triple helix structure of natural collagen; and a composition comprising from 0.005% w/w to 30% w/w of such recombinant polypeptide.
Chang et al, throughout the patent, teach recombinant gelatins and compositions comprising such recombinant gelatin, wherein the recombinant gelatin can be non-hydrolyzed, for example, Abstract; column 4, lines 26-57; column 5, lines 63-65; column 24, lines 5-20; and column 43, lines 1-15.  Chang et al further teach the recombinant gelatin is derived from one type of collagen free of any other collagen, wherein human collagen is preferred for reducing the risk of immunogenicity to the gelatin material; and a recombinant gelatin derived from the collagenous domain of collagen, for example, E.coli and yeast, for example, column 35, line 62 to column 36, line 34.  It meets the limitation of "produced in a microbial host cell" recited in instant claim 1; and the limitations of instant claims 26 and 27. 
The difference between the reference and instant claims 1, 4, 12, 13, 17-19, 21, 26 and 27 is that the reference does not explicitly teach the recombinant gelatin is derived from the collagenous domain of human type 21 alpha 1 collagen; and the limitations of instant claims 4 and 13.  
E.coli or yeast.   
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of the recombinant polypeptide in the composition, since it is the normal desire of scientists or artisans to improve upon what is already generally known.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Chang et al and Chou et al with routine optimization to develop a recombinant gelatin derived from the collagenous domain of human type 21 alpha 1 collagen, wherein the recombinant gelatin consists of the amino acid sequence having a N-terminal truncation of 448 amino acids relative to the full-length human type 21 alpha 1 collagen, and comprises the amino acid sequence of instant SEQ ID NO: 76, wherein the recombinant gelatin is monomeric and does not form a stable triple helix structure of natural collagen, and wherein the recombinant gelatin is produced in a E.coli or yeast; and a composition comprising from 0.005% w/w to 30% w/w of such recombinant gelatin.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Chang et al and Chou et al with routine optimization to develop a recombinant gelatin derived from the collagenous domain of human type 21 alpha 1 collagen, wherein the recombinant gelatin consists of the amino acid sequence having a N-terminal truncation of 448 amino acids relative to the full-length human type 21 alpha 1 collagen, and comprises the amino acid sequence of instant SEQ ID NO: 76, wherein the recombinant gelatin is monomeric and does not form a stable triple helix structure of natural collagen, and wherein the recombinant gelatin is produced in a microbial host cell, such as E.coli or yeast; and a composition comprising from 0.005% w/w to 30% w/w of such recombinant gelatin, because Chou et al teach the collagenous domain of human type 21 alpha 1 collagen with the amino acid sequence of SEQ ID NO: 4.  And Chang et al explicitly teach the recombinant gelatin is derived from one type of human collagen free of any other collagen; and a recombinant gelatin derived from the collagenous domain of human collagen.  Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of the recombinant polypeptide in the composition.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Chang et al and Chou et al with routine E.coli or yeast; and a composition comprising from 0.005% w/w to 30% w/w of such recombinant gelatin.  

Response to Applicant's Arguments
19.	Applicant argues that "instant claim 1 is directed to recombinant polypeptides that lack hydroxyproline residues and do not form a stable triple helix structure of natural collagen. In stark contrast to instant claim 1, the recombinant gelatins of Chang appear to require hydroxylation of proline residues…Applicant submits that a skilled artisan would recognize that Chang requires hydroxylation in the recombinant gelatin polypeptide compositions described therein."; and "Chou fails to disclose or suggest, either singly or in combination with Chang, the limitations of claim 1. There is nothing in Chou that overcomes the teachings of Chang that the recombinant gelatin polypeptide compositions described therein require hydroxylation."
20.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, in particular with regards to the cited Chang et al reference, the Examiner understands that in certain In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments…" and "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments…" (see MPEP § 2123).  And in the instant case, considering the teachings of Chang et al as a whole, and in view of the combined teachings of Chang et al and Chou et al with routine optimization as set forth in Section 18 above, it would have been obvious to one of ordinary skilled in the art to develop a recombinant gelatin derived from the collagenous domain of human type 21 alpha 1 collagen, wherein the recombinant gelatin consists of the amino acid sequence having a N-terminal truncation of 448 amino acids relative to the full-length human type 21 alpha 1 collagen, and comprises the amino acid sequence of instant SEQ ID NO: 76, E.coli or yeast; and a composition comprising from 0.005% w/w to 30% w/w of such recombinant gelatin.  It meets all the limitations recited in instant claims 1, 4, 12, 13, 17-19, 21, 26 and 27.
Taken all these together, the rejection is deemed proper and is hereby maintained.

New Objections 
21.	Claim 1 is objected to for the following minor informality: Applicant is suggested to amend claim 1 as "…comprising the amino acid sequence having a truncation of from…".  
22.	 Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

New Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
23.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 

25.	Claim 1 recites the limitation "the recombinant polypeptide comprising an amino acid sequence having a truncation of from 50 amino acids to 800 amino acids relative to a full-length human type 21 alpha 1 collagen, and comprising the amino acid sequence according to SEQ ID NO: 76"; claim 6 recites the limitation "wherein the truncation at the N-terminal end relative to the full-length human type 21 alpha 1 collagen is a truncation of from 50 amino acids to 600 amino acids"; claim 7 recites the limitation "wherein the truncation at the C-terminal end relative to the full-length human type 21 alpha 1 collagen is a truncation of from 50 amino acids to 250 amino acids"; and claims 8 and 16 recite the limitation "wherein the truncation is a combination of a truncation of from 50 amino acids to 600 amino acids at the N-terminal end relative to the full-length human type 21 alpha 1 collagen, and a truncation of from 50 amino acids to 250 amino acids at the C-terminal end relative to the full-length human type 21 alpha 1 collagen".  The peptide of instant SEQ ID NO: 76 is 187 amino acids in length.  And according to the Blast search result for SEQ ID NO 76 document (pages 1-24, accessed 6/28/2021, from https://blast.ncbi.nlm.nih.gov/Blast.cgi), depends on the form of human type 21 alpha 1 collagen, peptide of instant SEQ ID NO: 76 is amino acids 50-236 of isoform CRA_e (448 amino acids), amino acids 86-272 of isoform CRA_d (484 amino acids), amino acids 82-268 of COL21A1 and/or isoform X3 (480 amino acids), amino acids 556-742 of isoform b precursor (954 amino acids), and amino acids 559-745 of isoform 
	Furthermore, in the instant case, in view of Applicant's amendment to claim 1, for the purpose of this examination, the Examiner is interpreting the recited recombinant polypeptide needs to comprise the amino acid sequence of instant SEQ ID NO: 76.

Claim Rejections - 35 USC § 112 paragraph (d)
26.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

27.	Claim 13 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
28.	Claim 13 depends on claim 12; and claim 13 recites “The composition of claim 12, wherein the recombinant polypeptide comprises the amino acid sequence according to SEQ ID NO: 76".  However, the recombinant polypeptide recited in instant claim 1 or 12 is one comprising the amino acid sequence of instant SEQ ID NO: 76.  Therefore, the scope of the recombinant polypeptide recited in instant claim 13 is identical to that of the recombinant polypeptide recited in instant claim 12.  Claim 13 does not further limit the scope of the recombinant polypeptide recited in instant claim 12; and claim 13 is improper dependent form for failing to further limit the subject matter of claim 12.   

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658